



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. C.D.H., 2015 ONCA 102

DATE: 20150213

DOCKET: C58443

Laskin, Feldman and Simmons JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

C.D.H.

Respondent

Jennifer Woollcombe, for the appellant

Celine Dostaler, for the respondent

Heard: February 2, 2015

On appeal from the acquittals entered on December 18,
    2013, by Justice Timothy D. Ray of the Superior Court of Justice, sitting without
    a jury.

By the Court:

[1]

The Crown appeals from the acquittals of the respondent on a number of
    charges including sexual assault, possession of a weapon, two counts of
    unlawful confinement, and assault. While acquitting the respondent of sexual
    assault on his wife, the trial judge found him guilty of the included offence
    of simple assault. The respondent also pled guilty to two breaches of
    recognizance.

[2]

Before sentencing on the convictions, the trial judge declared a
    mistrial based on a reasonable apprehension of bias that arose out of a meeting
    that he had in his chambers with the officer in charge of the case immediately after
    he delivered the reasons for his verdicts. The following are the circumstances
    that caused the trial judge to declare a mistrial.

[3]

After seeking further input from counsel on the issue of included
    offences, the trial judge retired before giving his decision. During the break,
    the trial judge sent a message to the officer in charge that he would like to
    see her in his chambers after he had delivered his reasons.

[4]

When she arrived, the trial judge told her that the reason he had called
    her into chambers was to ask if she had gone onto the website Match.com. The
    evidence at trial had been that the complainant and the respondent had met on
    Match.com and that during the alleged sexual assault encounter, the respondent had
    become angry and searched that website to see the complainants other contacts
    there.

[5]

The trial judge told the officer that he had gone onto the website the
    night before and created a fake profile of himself. He said that had defense
    counsel done the same thing, she would have been able to hang the victim with
    all of the available information, because a large amount of information is
    entered including how many drinks a desired partner should consume. They also
    discussed the evidence in the case and the witnesses.

[6]

The officer reported the conversation to the Crown Attorney and
    eventually provided a written statement.

[7]

The Crown sought to appeal the acquittals and moved before the trial
    judge for a mistrial on the convictions. The trial judge made a statement at
    the opening of the mistrial application including:

The only information I had at the time I gave my decision on
    December 18th, 2013 was the evidence heard in court and reviewed in my
    decision.  I finished my written decision, left the office, and while at home
    during the evening went online out of curiosity about the Match.com website
    which had been mentioned in evidence.  After signing in, using an anonymous
    user name, I was faced with a great number of very personal questions.  I then
    logged out.  I did not conduct any research about the complainant, and no
    information about the complainant was made available to me.

My conversation with Detective Lehman about the website was
    based on the type and extent to [sic] the questions I found from my brief log
    in the previous evening after I had written my decision, and that any person
    using the website is required to disclose a great deal of personal
    information.  My point was, if this type of information could be accessed, it
    might be useful as a potential investigative tool and for counsel in a criminal
    trial.

[8]

In granting the mistrial, the trial judge added:

Notwithstanding what I have said, my off the record
    conversation with Detective Lehman in the absence of counsel was clearly an
    error in judgment on my part and is the basis of the Crowns argument of
    perceived apprehension of bias on my part.  The Crown made it clear that it is
    not their case that I am or was biased, but that there is an appearance of
    bias.

While I am
functus officio
with respect to those
    counts on which I entered an acquittal, I am not
functus
with respect
    to the charges on which I entered guilty verdicts until I have imposed
    sentence.

Where there are exceptional circumstances and where clearly
    called for, a trial judge may vacate the adjudication of guilt at any time
    before a sentence is imposed.
R. v. Griffiths
, 2013 ONCA 510, and
R.
    v. Lessard
, 1977, 30 C.C.C. (2
nd
) 70.

While I feel confident I can disabuse myself of any out of
    court evidence concerning C.D.H. that I received during the conversation with
    Detective Lehman, the appearance of fairness may very well have been affected. 
    I am persuaded that my conversation with Detective Lehman about the evidence in
    this case after I gave my decision taints the perceived fairness of the
    process, and is an exceptional circumstance requiring a mistrial.

Similarly, I am concerned that the tainting of the perceived
    fairness of the process cannot be cured by my recusal in favour of another
    judge to complete the penalty phase.  As a consequence, I am not prepared to
    exercise my discretion in favour of recusing myself pursuant to section 669.2
    of the
Criminal Code
.

Accordingly, the Crowns application is granted, a mistrial is
    ordered, and the findings of guilt made by me on December 18, 2013 are vacated.

[9]

The Crown raises a number of grounds of
    appeal that arise from the reasons for judgment, including errors with respect
    to the trial judges approach to the credibility of the complainant. However, it
    is unnecessary to deal with these other grounds. The outcome of the appeal
    turns on the issue of reasonable apprehension of bias.

[10]

On that ground alone, we are satisfied
    that the circumstances we have outlined gave rise to a reasonable apprehension
    of bias. The acquittals must be set aside and a new trial ordered.  Two
    considerations support this conclusion.  1) In declaring a mistrial, the trial
    judge himself recognized that the verdicts were tainted by reasonable
    apprehension of bias; and 2) The conduct of the trial judge in conducting his
    own evidentiary research while the decision was under reserve - whether or not
    he had already written his reasons or he accessed any actual details about the
    complainant - and his comment to the officer about using the website
    information to hang the complainant, created the appearance of bias.

[11]

The long-accepted test for reasonable
    apprehension of bias was set out by de Grandpré J. in
Committee for
    Justice and Liberty v. Canada (National Energy Board)
, [1978] 1 S.C.R. 369 at p. 394 as follows:

[T]he apprehension of bias must be a
    reasonable one, held by reasonable and right minded persons, applying
    themselves to the question and obtaining thereon the required information. 
    [The] test is what would an informed person, viewing the matter realistically
    and practically  and having thought the matter through  conclude.  Would he
    think that it is more likely than not that [the decision-maker], whether
    consciously or unconsciously, would not decide fairly.

[12]

Furthermore, as this court recently
    observed in
Hazelton Lanes Inc. v. 1707590 Ontario Limited
, 2014 ONCA 793, at para. 60, in order to maintain public
    confidence in the administration of justice, the appearance of judicial
    impartiality is as important as the reality.

[13]

As just noted, the trial judge himself
    acknowledged the appearance of bias and that his conversation with the officer
    about the evidence taints the perceived fairness of the process. His
    reference to being
functus officio
with regard to the acquittals but not the convictions indicates that had he not
    been
functus
, he would have declared
    a mistrial on all of the charges.

[14]

We agree that the conduct of the trial
    judge created a reasonable apprehension of bias. He conducted his own research
    into a website that had been the subject of evidence at trial while his
    decision was under reserve, contrary to the basic principle that judges and
    jurors must make their judicial decisions based only on the evidence presented
    in court on the record. Jurors are specifically told not to conduct any Internet
    searches about anything in the case.

[15]

His comment to the officer about the
    information that defence counsel could have obtained on the website to hang
    the complainant may have an innocent explanation, but viewed objectively, from
    the standpoint of a reasonable person, the comment creates the impression that,
    consciously or unconsciously, the trial judge would not decide fairly, and in
    particular would not fairly decide the credibility of the complainant.

[16]

One would not be disabused of this
    impression by the negative comments made by the trial judge about the
    complainant and her credibility in his reasons for judgment. We cite three
    examples.  First, contrary to the prohibitions contained in s. 486.1(6) and
    486.2(8) of the
Criminal Code
, R.S.C.
    1985, c. C-46, the trial judge commented negatively about the complainants having
    testified with a support person and behind a screen.

[17]

Second, the trial judge used irrelevant
    stereotypes to judge the complainant and make adverse findings against her.  In
    the following passage, he said:

Her manner bordered on being rude. 
    Yet when she wanted to, she was feisty and debated with the defence counsel. 
    She certainly
did not give me the impression that she was in any way an
    abused woman or that she was insecure.  Her job as a personal trainer visiting
    customers in their homes suggests that she is likely an independent minded
    person.
While watching WR give her evidence it
    crossed my mind that perhaps she was using the screen and support worker as
props
    to further attempt to engage sympathy.

[18]

Third, after noting that the respondent
    had looked on Match.com to see what liaisons the complainant had there, the
    trial judge concluded that the respondents anger at the complainant was
    understandable when he saw her emails with other men.

Conclusion

[19]

The
    conduct of the trial judge while his decision was under reserve as well as his
    statements to the officer about that conduct were improper and created a
    reasonable apprehension of bias and lack of impartiality.  This apprehension of
    bias taints the verdicts of acquittal.

[20]

The
    appeal is allowed, the verdicts of acquittal are set aside and a new trial is
    ordered on those charges.

Released:  JL  FEB 13 2015

J.I. Laskin J.A.

K. Feldman J.A.

J. Simmons J.A.


